922 A.2d 1099 (2007)
282 Conn. 909
STATE of Connecticut
v.
Paul OVECHKA.
Supreme Court of Connecticut.
Decided April 26, 2007.
Ruth Daniella Weissman, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 99 Conn.App. 679, 915 A.2d 926 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the state's evidence of the defendant's repeated spraying of the victim in the eyes, face, clothing and body with weed killer and/or pepper spray, and of the victim's eye and skin injuries, was insufficient to prove the use of a `dangerous instrument' within the meaning of General Statutes § 53a-60(a)(2) (assault in the second degree) and General Statutes § 53a-3 (7)?"
ROGERS, C.J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17895.